Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Applicant’s election without traverse of claims 28-34, Group I in the reply filed on 10/20/2021 is acknowledged.
Claims 35-41 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.

Status of the application
3.	Claims 28-41 are pending in this office action.
Claims 35-41 have been withdrawn.
Claims 28-34 have been rejected. 

Claim Rejections - 35 USC § 102/103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.	Claim(s) 28-34 is/are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Prakash et al. (US 2014/0271996) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Prakash et al. (US 2014/0271996).

9.	Regarding claim 28, Prakash et al. discloses Rebaudioside J is used in a food product and food product can be beverage including a sweetener in the composition (Abstract, at least in [0027]). Prakash et al. also discloses that the beverage comprises liquid matrix which can be water (at least in [0177], [0216]). Prakash et al. also discloses that Reb J steviol glycoside is used as “sweetness enhancer” ([0010], [0051]) in the beverage composition ([0002]) and Reb J is used in an amount of about 50 ppm or less as sweetness enhancer (0060]) in the composition which is at or below sweetness recognition threshold for Reb J ([0027]) according to Prakash's disclosed invention.
It is to be noted that the prior art by Prakash et al. discloses less than 50 ppm Reb J serves as sweetness enhancer ([0060]) and this property is within this claimed range is the claimed property at this ppm value as evidenced by applicants own specification (in PGPUB, in [0173], about 15 ppm Reb J modifies sensorial attributes (i.e. sweetness modifier which can be sweetness enhancer). Therefore, even if the disclosed less than 50 ppm encompasses the 1 to less than about 40 ppm Reb J of claim 1, however, according to MPEP 2131.03 (II), it consider as anticipates with sufficient specificity with same function or property (e.g., sweetness enhancer) of the claimed range of independent claim 1.  It is to be noted that “sufficient specificity” is determined by (i) size of the range (ii) extent of overlap and (iii) Nature of the variables (e.g. predictable or unpredictable variables). In 

10.	Regarding claim 29, Prakash et al. discloses that the beverage can include many types of beverages including sports drink, energy drink etc. (at least in [0176]). 

11.	Regarding claims 30, 31, 32, Prakash et al. discloses that the beverage composition includes Reb A as non-nutritive sweetener (at least in [0020]), in addition to Reb J.

12.	 Regarding claim 33, Prakash et al. discloses that Reb A can be 50 ppm in the beverage composition (at least in [0241]) or 360 -400 ppm Reb A in beverage composition ([Tables 9, 10, Example 3, [0430], [0432]).  

13.	Regarding claim 34, Prakash et al. discloses that the beverage can include multiple sweeteners including sucrose ([0167], [0236]).

OR As Obvious Variant, 
14.	Regarding claim 28, Prakash et al. (US 2014/0271996) discloses Rebaudioside J is used in a food product and food product can be beverage also (Abstract, [0027]). Prakash et al. also discloses that Reb J steviol glycoside is used as “sweetness enhancer” ([0010], [0051]) in the beverage composition ([0002]) and Reb J is used in an amount of about 50 ppm or less as sweetness enhancer (0060]) in the composition 
It is also to be noted that the method will modify the sensorial attribute of a sweetener in a food product by adding rebaudioside J in the food product because the claimed amount of 1-40 ppm of Rebaudioside J exhibits the property of serving as sweetness enhancer which is met by Prakash et al. who disclosed that Rebaudioside J below 50 ppm in a sweetener composition serves as sweetness enhancer (at least in [0010], [0060]).

15.	Regarding claim 29, Prakash et al. discloses that the beverage can include many types of beverages including sports drink, energy drink etc. (at least in [0176]). 

16.	Regarding claims 30, 31, 32, Prakash et al. discloses that the beverage composition includes Reb A as non-nutritive sweetener (at least in [0020]), in addition to Reb J.

17.	 Regarding claim 33, Prakash et al. discloses that reb A can be 50 ppm in the beverage composition (at least in [0241]) or 360 -400 ppm Reb A in beverage composition ([Tables 9, 10, Example 3, [0430], [0432]).  

, Prakash et al. discloses that the beverage can include multiple sweeteners including sucrose ([0167], [0236]). 

Conclusion
19. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792